•
    AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COUR
                                            SOUTHERN DISTRICT OF CALIFORNIA

                  UNITED STATES OF AMERICA
                                     v.
                     MAXIMO FLORES-LEZAMA
                                                                           Case Number:          !8CR3480-LAB

                                                                        NORA HIROZAWA, FD
                                                                        Defendant's Attorney
    REGISTRATION NO.                 77245298

    D -
    [gj pleaded guilty to count(s)        TWO OF THE SUPERSEDING INDICTMENT

    D
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
    Title & Section                   Nature of Offense                                                                 Number(s)
    8 USC 1325                        ATTEMPTED UNLAWFUL ENTRY BY AN ALIEN                                                 2S




         The defendant is sentenced as provided in pages 2 through                4            of this judgment.
    Tue sentence is imposed pursnant to the Sentencing Reform Act of 1984.
    D     Tue defendant has been found not guilty on count(s)
    [gj   Count(s)    REMAINING                                   are         dismissed on the motion of the United States.

    [gj   Assessment: $100. 00



    [gj No fine                D Forfeiture pursuant to order filed                                      , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                        HON. LARR ALAN BURNS
                                                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                      18CR3480-LAB
'
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                 MAXIMO FLORES-LEZAMA                                                    Judgment - Page 2 of 4
    CASE NUMBER:               18CR3480-LAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     24MONTHS




     D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
                                                                  on
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on


    at   ~~~~~~~~~~~~
                                             , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          l 8CR3480-LAB
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:                      MAXIMO FLORES-LEZAMA                                                                          Judgment - Page 3 of 4
      CASE NUMBER:                    18CR3480-LAB

                                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
!YEAR


     Tue defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            Tue above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
            substance abuse. (Check, if applicable.)
121         Tue defendant shall not possess a firearm, ammunition, destrnctive device, or any other dangerous weapon.
            Tue defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
121
            Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            Tue defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fme or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
           Tue defendant shall comply with the standard conditions that have been adopted by this court. Tue defendant shall also comply
       with any special conditions imposed.
                                             STANDARD CONDITIONS OF SUPERVISION
       1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)     the defendant shall support his or her dependents and meet other family responsibilities;
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted pennission to do so by the probation officer;
       10)    the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
              observed in plain view of the probation officer;
       11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
       13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                        l 8CR3480-LAB
'    .
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:              MAXIMO FLORES-LEZAMA                         Judgment - Page 4 of 4
    CASE NUMBER:            18CR3480-LAB

                                     SPECIAL CONDITIONS OF SUPERVISION

         I. Not reenter the United States illegally.

II




                                                                           18CR3480-LAB
